141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.James STICKLEY, Plaintiff,Tony CLARK, and every prisoner in Administrative Segregationand Punitive Isolation;  Carl Dwayne Prince, Appellants,v.ARKANSAS BOARD OF CORRECTION; Recreational Committee;  MaxMobley, Assistant Director over TreatmentServices, Appellees.
No. 96-3809.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 23, 1998.Filed:  March 26, 1998.

Appeal from the United States District Court for the Appellants, Eastern District of Arkansas.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Tony Clark and Carl Prince, Arkansas inmates appeal the district court's1 dismissal of their 42 U.S.C. § 1983 action.  After a careful review of the record and the parties' submissions on appeal, we affirm for the reasons given by the district court.  See 8th Cir.R. 47B.


2
The judgment is affirmed.


3
A true copy.



1
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Henry J. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas